Citation Nr: 0734841	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  07-00 510 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal 
reflux disease (GERD), formerly evaluated as a pylorospasm.  

2.  Entitlement to a compensable rating for maxillary 
sinusitis with allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
 



INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946, including honorable service in World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The Board notes that the veteran was originally granted 
service connection for pylorospasm and sinusitis in April 
1946, and both disabilities are currently rated as 
noncompensable.  The RO subsequently recharacterized the 
veteran's disabilities as gastroesophageal reflux disease and 
maxillary sinusitis with allergic rhinitis, respectively.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently diagnosed as having 
gastroesophageal reflux disease.

3.  The veteran is not currently experiencing weight loss, 
specific food intolerance, heartburn, back pain, dysphagia, 
vomiting, abdominal pain, a change in bowel habits, rectal 
bleeding, or melena.  

4.  The veteran is not currently diagnosed as having chronic 
maxillary sinusitis with allergic rhinitis.

5.  The veteran has not experienced 1 or 2 episodes of 
sinusitis within one year requiring 4 to 6 weeks of 
antibiotic treatments, nor has he experienced 3 to 6 episodes 
of sinusitis within one year with headaches, pain and 
purulent discharge or crusting.
CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for a hiatal hernia 
with gastroesophageal reflux disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 
4.114, Diagnostic Code 7346 (2007).

2.  Criteria for a compensable rating for maxillary sinusitis 
with allergic rhinitis  have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.97, 
Diagnostic Code 6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in March 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for increased ratings, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the March 2006 VCAA notice was given prior to the 
appealed AOJ decision, dated in August 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  In fact, the 
veteran advised VA in March 2006 letter that he had no 
additional evidence to submit.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.  Therefore, the Board now turns 
to the merits of the veteran's claims.  

The veteran seeks compensable ratings for his GERD and 
maxillary sinusitis with allergic rhinitis.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  




Gastroesophageal reflux disease 

The veteran's disability is currently rated under Diagnostic 
Code 7346, located in 38 C.F.R. § 4.114, which provides 
rating criteria for a hiatal hernia (including GERD).  Under 
the code, a 10 percent rating is awarded when two or more of 
the symptoms listed under the rating criteria for a 30 
percent evaluation are present with less severity.  A 30 
percent rating is awarded when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is awarded when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

In August 2006, the veteran underwent a VA examination to 
determine whether his GERD was the same condition as the 
diagnosed pylorospasm for which he was most recently service 
connected.  The veteran advised that he was never diagnosed 
as having an ulcer, but he experienced symptoms of gastric 
juice and food reflux, which at times made it up into his 
mouth.  He reported burning in his epigastrium and substernal 
areas.  The veteran further advised that he takes one 
Prevacid per day and avoids spicy foods to relieve the 
symptoms, although he sometimes experiences the symptoms even 
if he takes a Prevacid.  The veteran reported a good appetite 
and has maintained a stable weight.  He reported no history 
of bleeding or melena.

The examiner diagnosed the veteran as having gastroesophageal 
reflux disorder and noted it was more likely than not that 
this was the same problem as was diagnosed as pylorospasm in 
1946.  

In November 2006, the veteran's private physician submitted a 
letter wherein he stated the veteran had gastric reflux and 
sinusitis.  The physician also noted the veteran's use of 
medications and food consumption modifications aid in 
controlling his symptoms.  He stated that the veteran has 
"done well in managing [his symptoms] over a long period of 
time." 

In the veteran's November 2006 Notice of Disagreement, he 
reported visiting his family physician multiple times per 
year to help control his GERD and maxillary sinusitis.  He 
noted that even when he regularly took his medication, he 
still was bothered by the symptoms associated with these 
conditions.  

In his January 2007 substantive appeal, the veteran asserted 
that he must "maintain a strict diet in order not to 
aggravate [his] stomach."  Additionally, he related that his 
GERD was an exceptional or unusual disability as evidenced by 
the impact and limitations on his life.  

In May 2007, the veteran underwent a VA examination to 
determine the severity of his GERD.  The veteran advised that 
he had been treated for epigastric discomfort and 
regurgitation of gastric contents since service.  The veteran 
recalled being diagnosed as having a small hiatal hernia.  He 
related that when he was in bed, he elevated his head to 
relieve some of the symptoms, but occasionally experienced 
gas pain in his left chest area.  Pursuant to the report, the 
veteran currently had "no dysphagia, vomiting, abdominal 
pain, change of bowel habits, rectal bleeding, or melena."  
Additionally, he had no weight loss, food intolerance, 
heartburn or back pain.  

In a June 2007 statement, the veteran asserted that if he did 
not take medication, he would have the symptoms associated 
with the rating criteria for GERD and maxillary sinusitis.  
He maintained that his private physician indicated that these 
symptoms would be present if not for the medication.  

The Board finds that the severity of the veteran's GERD does 
not warrant a compensable rating.  Although the veteran has 
epigastric discomfort and a tendency to regurgitate gastric 
contents, there is no evidence that the veteran has two or 
more of the symptoms listed under the criteria for a 30 
percent rating in Diagnostic Code 7346 to warrant a 10 
percent rating.  The Board appreciates the veteran's 
statements in support of his claim, but there is no medical 
evidence of record reflecting the symptoms required for a 
compensable rating for GERD.  Thus, a compensable rating for 
GERD, to include a hiatal hernia, is denied.


Maxillary sinusitis with allergic rhinitis 

The veteran is currently rated for maxillary sinusitis with 
allergic rhinitis under Diagnostic Code 6513, which follows a 
general rating formula for sinusitis.  According to the 
General Rating Formula for Sinusitis (for Diagnostic Codes 
6510 through 6514), a 10 percent evaluation is awarded for 
1or 2 incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 3 
to 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  A 30 percent evaluation is awarded for 3 or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 
more than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is awarded following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 
6513.

The veteran submitted private treatment records, dated in 
September 2004, April 2005 and December 2005, each showing a 
diagnosis of sinusitis.  In the September 2004 treatment 
record, the veteran complained of congestion, sneezing, 
coughing, fever, nasal drainage, sinus pressure, headaches, 
fatigue and inability to sleep at night.  In the April 2005 
record, the veteran had complained of two months of drainage 
and there was "blood in [his] snot when blowing [his] 
nose."  The physician ordered the veteran to undergo a sinus 
x-ray series.  The December 2005 treatment note reflected 
complaints of fever, congestion and nasal discharge.    

In the April 2005 sinus series x-ray report, the examination 
revealed that the sinuses were normal.  The report noted the 
veteran's history of sinusitis, but found the "paranasal 
sinuses are normally aerated" and there were "[n]o bony 
erosions or other changes consistent with chronic 
sinusitis."  

During the August 2006 VA examination, the veteran advised 
that he had been treated for upper respiratory tract 
infections typically 3 to 4 times per year.  The veteran 
thought his condition was related to his congestion and 
postnasal drainage and he was currently treated with two 
types of nasal sprays.  The physical examination did not 
reveal any nasal polyps.  The examiner noted that there was 
no mucous present in the veteran's nose and nasopharynx, nor 
was there nasal crusting.  During this examination the 
physician reviewed a CT scan of the sinuses from June 2006.  
The scan revealed normal sphenoid, ethmoid and frontal 
sinuses, as well as normal maxillary sinuses.  The impression 
was that the veteran did not have paranasal sinus pathology.  
The VA examiner diagnosed the veteran as having chronic 
rhinitis and noted that at the time of the examination the 
veteran had no sign of sinusitis.

The findings in the May 2007 VA examination reflect nearly 
identical findings as those in the August 2006 examination.  
At the instant examination, the examiner additionally found 
that the veteran had "somewhat edematous middle and inferior 
turbinates without evidence of significant nasal 
obstruction."  At the time of the May 2007 examination, the 
examiner did not have the veteran's claims file and noted 
that he would file a subsequent addendum after reviewing the 
claims file.

In June 2007, the VA examiner reviewed the veteran's claims 
file and opined that the veteran did not have chronic 
sinusitis, including maxillary sinusitis.  He confirmed his 
May 2007 opinion whereby the veteran likely had acute 
maxillary sinusitis while in service.  

The Board finds that the severity of the veteran's maxillary 
sinusitis with allergic rhinitis does not reach the level 
contemplated by Diagnostic Code 6513 for a compensable 
rating.  There is no evidence of record to show that the 
veteran either had 1 to 2 bouts of sinusitis requiring 
prolonged antibiotic treatment or 3 to 6 episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  Indeed the veteran's private medical 
records reflect 3 episodes of sinusitis between September 
2004 and December 2005, but these episodes did not incur 
within one year and only one episode reflects the required 
symptoms for rating purposes.  There is no evidence that the 
two episodes in 2004 were treated with antibiotics for 4 to 6 
weeks.  Absent evidence to show the veteran had symptoms and 
treatment consistent with the rating criteria of Diagnostic 
Code 6513, a compensable rating for maxillary sinusitis with 
allergic rhinitis must be denied.  

The veteran does not assert that he is totally unemployable 
because of his service-connected GERD and maxillary sinusitis 
with allergic rhinitis, nor has he identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  The Board has been 
similarly unsuccessful in locating exceptional factors.  The 
Board recognizes that the veteran is retired and 
employability is not a factor in determining his rating 
awards, but in addition to unemployability, there is another 
factor when determining whether the veteran's conditions are 
exceptional or unusual in light of VA's schedule of ratings.  
Specifically, the veteran has not required frequent periods 
of hospitalization for treatment of his GERD and maxillary 
sinusitis.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran requiring frequent periods of 
hospitalizations due to his GERD and maxillary sinusitis, the 
Board finds that the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.






ORDER

A compensable rating for gastroesophageal reflux disease is 
denied.

A compensable rating for maxillary sinusitis with allergic 
rhinitis is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


